Williams, C. J.
Plaintiffs in error seek to have the judgment reversed, on the ground that, after a demurrer was duly filed to the complaint in the court below, the said court rendered a judgment by default against them, before any disposition whatever was made of the said demurrer. Deferring to the record, we find nothing there inconsistent with the above statement of facts, and must, therefore, concur in the correctness of plaintiffs’ position.
Defendants in error have produced what purports to be the copy of an entry by the district judge, in his docket, to the effect that the demurrer was overruled; but such entry, though useful at the proper time for purposes of amendment, cannot be taken and treated as part of the record. {Statutes of Oregon, page 121.)
Taking the record as it stands, there was undoubted error by the District Court in rendering a judgment by default against plaintiffs, while their demurrer was not disposed of; and, for that reason, the judgment must be reversed.
Judgment reversed.